Exhibit 10.48.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT between Artemis International Solutions
Corporation, a Delaware corporation (the “Company”), and Robert Stefanovich (the
“Employee”) (the “First Amendment”), dated as of March   , 2004, amending the
Employment Agreement dated as of October 9, 2002, between the Company and
Employee (the “Original Agreement,” and as amended by this First Amendment, the
“Agreement”).

 

WHEREAS, the Company and the Employee desire to amend certain terms of the
Employee’s employment with the Company as set forth in the Original Agreement.

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration (including but not limited to the Employee
continuing to provide services to the Company pursuant to the Agreement), the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee hereby agree as follows:

 

1.  The typographical error located in the third paragraph of the original
Agreement – wherein Employee’s job title was in part erroneously identified as
“Chief Executive Officer,” shall be revised and corrected to now identify
Employee’s job title in part as, “Chief Financial Officer.”

 

2.  Section 1, “Duties,” shall be revised by adding a new “(iii)” at the end of
the very last sentence in the Section, such that said sentence would now read as
follows:

 

Employee agrees to perform Employee’s duties to the best of his abilities and to
devote all of his professional time, attention and energy to the business of
Employer; provided, however, that Employee may (i) engage in activities in
connection with charitable or civic activities; (ii) serve as an executor,
trustee or in other similar fiduciary capacity, if in each case, such activities
do not interfere with Employee’s services hereunder; and (iii) serve as a member
of a board of directors pertaining to a for-profit commercial entity, as long as
such activity does not interfere with Employee’s services hereunder.

 

3.  Sub-section “(c)” of Section 4 of the Original Agreement, “Term of Agreement
– Compensation upon termination,” shall be revised such that parts “(i) (A)”
shall now read as follows:

 

(i) if Employer terminates this Agreement without Good Cause, or if Employee
resigns for Good Reason as provided below in Section 4(d), then Employee will be
entitled (A) both to his continued Base Salary for a period of twelve months at
the rate in effect on the date of Employee’s termination, with said payments to
coincide with Employer’s regularly scheduled payroll, and to his continued

 

--------------------------------------------------------------------------------


 

medical benefits for a period of twelve months to be provided at the Employer’s
expense, with said provision of benefits to be at the same level as provided
immediately prior to the date of Employee’s termination,

 

4.  Sub-section “(d)” of Section 4 of the original Agreement “Term of Agreement
– If Employee resigns for Good Reason,” shall be deleted in its entirety and
replaced with the following:

 

(d)  If Employee resigns for Good Reason, then said resignation shall be treated
as a termination without Good Cause by Employer, consistent with Section 4(c)(i)
above, with Employee being eligible to receive the benefits as provided
therein.  For purposes of this Employment Agreement, Resignation for Good Reason
shall include and may be triggered by: (i) a reduction in title or any material
reduction in duties and responsibilities, (ii) a change of both the
Corporation’s Chief Executive Officer and the Chairman of the Board of
Directors, as of the effective date of the First Amendment to the Original
Agreement, (iii) either the office located at 4041 MacArthur Blvd in Newport
Beach, CA, being relocated more than twenty-five miles farther away from
Employee’s home address, or the location of the Company’s headquarters being
moved outside of the United States, as of the effective date of the First
Amendment to the Original Agreement, (iv) a diminution of base salary, (v) a
diminution or elimination of the Incentive Compensation bonus target for a
fiscal year as described above in Section 2(b), (vi) a diminution in coverage or
elimination of the Directors and Officers Insurance in effect as of the
effective date of the First Amendment to the Original Agreement,  and (vii) a
“Change in Control,” which shall be deemed to have occurred if, (A) there shall
be consummated (x) any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of Common Stock would be converted into cash, securities or other
property, other than a merger of the Company in which holders of Common Stock
immediately prior to the merger own a majority of the common stock of the
surviving corporation immediately after the merger, or (y) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company; (B)
the stockholders of the Company approve any plan or proposal for the liquidation
or dissolution of the Company; or (C) any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), shall become the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of 50% or more of the outstanding Common
Stock.  Employee shall have the right to resign for Good Reason and thereby
terminate his employment for cause under this Agreement and pursuant to this
Section 4(d) upon not less than fifteen (15) days prior written notice, which
notice must be given within thirty (30) days after the occurrence of the event
giving rise to such right to terminate;  provided, however, in cases where the
title or position have been reduced, that Company  shall have the right to
restore Employee to his title and position prior to such event within ten (10)
days after such notice is given.  If Employee is not restored to his prior title
and position within ten (10) days after such notice is given, his resignation
under this subparagraph shall be

 

--------------------------------------------------------------------------------


 

treated as a termination by Company without Good Cause, consistent with Section
4(c)(i) above, with Employee being eligible to receive the benefits as provided
therein.

 

5.  Miscellaneous

 

(a)           Ratification.  Except as otherwise expressly set forth herein, the
Original Agreement is hereby ratified and confirmed in its entirety.

 

(b)           Effective Date.  This First Amendment shall be effective as of the
date first written above.

 

IN WITNESS WHEREOF, the undersigned have duly executed this First Amendment as
of the date first written above.

 

 


ARTEMIS INTERNATIONAL SOLUTIONS CORPORATION

 

By:

 

 

 

(Signature)

 

 

 

Patrick Ternier

 

President and Chief Executive Officer

 

 


EMPLOYEE


 


 


 


 

 

(Signature)

 

 

 

Robert Stefanovich

 

Executive Vice President, Chief Financial Officer of the Company

 

--------------------------------------------------------------------------------